Citation Nr: 0613963	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970, and died in February 2004.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.

In a rating decision dated in June 2003, the RO denied the 
veteran's claim for service connection for post traumatic 
stress disorder and for bladder cancer, to include as due to 
exposure to Agent Orange.  The veteran submitted a notice of 
disagreement with this determination in February 2004.  In 
her application for service connection for the cause of the 
veteran's death, the appellant raised a claim for accrued 
benefits.  Since this matter was not developed or certified 
for appeal, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She asserts that the 
veteran served in Vietnam and that his bladder cancer was the 
result of his exposure to Agent Orange.  The death 
certificate discloses that the veteran died in February 2004 
of pancreatic cancer.  In a statement dated in May 2004, R.K. 
Oldham, M.D., noted that the veteran had been a patient of 
his and that he had been diagnosed with bladder carcinoma in 
1999.  He added that the veteran developed metastases to the 
bones and subsequently developed carcinoma of the pancreas.  
Dr. Oldham stated that the veteran died of cancer of the 
pancreas metastatic to the lung.  He concluded that because 
the veteran had two different cancers in such short order and 
ended up with metastases to the lung, such was consistent 
with increased susceptibility related to his previous 
exposure to immunosuppressive and carcinogenic agents such as 
Agent Orange.  The Board observes that Dr. Oldham did not 
provide any rationale or cite any medical or scientific 
information to support his conclusion.  

Moreover, bladder cancer is not included in the list of 
diseases associated with exposure to Agent Orange.  See 
38 U.S.C.A. § 1116(a)(a)(2) (West 2002).  In addition, a 
Notice published in the Federal Register on May 20, 2003, 
based on an ongoing review of disorders associated with 
herbicide exposure performed by the National Academy of 
Sciences (NAS), specifically indicated that a presumption of 
service connection is not warranted for urinary bladder 
cancer.  See 68 Fed. Reg. 27, 630-27,641 (May 20, 2003).

While Dr. Oldham's opinion does not contain any rationale for 
his conclusion, the appellant is not precluded from 
establishing service connection for the cause of the 
veteran's death without regard to presumptive laws and 
regulations pertaining to service connection for disorders 
associated with exposure to Agent Orange when all the 
evidence, including that pertinent to service, establishes 
that a disability was incurred in service.  Combee v. Brown, 
34 F.3d. 1039 (Fed. Cir. 1994).  Given the brevity and 
conclusionary nature of Dr. Oldham's opinion, the Board 
believes that he should be given an opportunity to supplement 
his opinion.  

As noted above, the appellant has raised a claim for service 
connection for bladder cancer on an accrued basis.  As this 
claim has been raised, but not adjudicated by the RO in the 
first instance, and as the Board finds that such matter is 
inextricably intertwined with the claim for service 
connection for the cause of the veteran's death on appeal, it 
is remanded to the RO for adjudication.  The United States 
Court of Appeals for Veterans Claims has held that a claim 
which is inextricably intertwined with another claim which 
remains undecided and pending before VA, must be adjudicated 
prior to a final order on the pending claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1990).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that an effective date for the award of 
benefits will be assigned if service connection for the cause 
of the veteran's death is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. Oldham, 116 
Mimosa Drive, Thomasville, GA.  31792 for 
supplemental information regarding his 
statement to the effect that the veteran's 
cancer was the result of his exposure to 
Agent Orange.  Dr. Oldham should be 
requested to provide a rationale for his 
opinion, to include reference to medical 
and scientific literature or information.  
He should be advised that the VA does not 
include bladder or pancreatic cancer as a 
disorder presumptively associated with 
exposure to Agent Orange and that, as 
recently as May 2003, the NAS published a 
Notice in the Federal Register, after 
reviewing all available evidence, that 
found that a presumption of service 
connection was specifically not warranted 
for urinary bladder cancer.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an oncologist.  The physician should 
review all pertinent evidence in the 
claims folder, to include the service 
medical records and Dr. Oldham's 
statements dated in May and June 2004, and 
any supplemental report he provides.  
Thereafter, the physician should provide 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
cancer was related to service, to include 
his exposure to Agent Orange therein.  A 
rationale for any opinion expressed should 
be set forth.  

3.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation that an effective 
date will be assigned in the event of 
award of the benefit sought on appeal, as 
outlined by the Court in Dingess.

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
bladder cancer for purposes of accrued 
benefits.  If this determination is 
adverse to the appellant, and she files a 
timely notice of disagreement, the RO 
should develop the matter in accordance 
with appellate procedures.

5.  Following completion of the above, the 
RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

